
	

114 S1246 IS: Protecting America’s Paper for Recycling Act
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1246
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2015
			Ms. Stabenow (for herself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to revise the definition of municipal solid waste for
			 purposes of the renewable electricity production credit.
	
	
 1.Short titleThis Act may be cited as the Protecting America’s Paper for Recycling Act. 2.Revising definition of municipal solid waste under the renewable electricity production credit (a)In generalParagraph (6) of section 45(c) of the Internal Revenue Code of 1986 is amended by striking does not include and all that follows through the period and inserting the following:
				
 does not include— (A)paper which is commonly recycled and which has been segregated from other solid waste (as so defined), or
 (B)solid waste (as so defined) which is collected as part of a system which includes materials recovery and which commingles commonly recycled paper with other solid waste which is not commonly recycled at any point from the time of collection through materials recovery..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
